22 So.3d 621 (2009)
Eric M. PRESSLEY, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, and James Witt, Warden, Mayo Correctional Institution, Lafayette County, Florida, Appellees.
No. 1D09-2679.
District Court of Appeal of Florida, First District.
September 30, 2009.
Rehearing Denied November 17, 2009.
Eric M. Pressley, pro se, Appellant.
*622 Kathleen Von Hoene, General Counsel, Bill McCollum, Attorney General, and Giselle D. Lylen and Brooke Poland, Assistant Attorneys General, for Appellees.
PER CURIAM.
DISMISSED. Ashley v. Moore, 742 So.2d 533 (Fla. 1st DCA 1999) (rejecting argument for additional time to serve motion for rehearing when underlying order is served by mail).
BROWNING, ROBERTS and CLARK, JJ., concur.